          Case 20-21593-jrs                       Doc 1            Filed 12/01/20 Entered 12/01/20 14:25:42                                Desc
                                                                   Petition Page 1 of 13


 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
 /tfehea/District of         GA                                                                  2C:0 DEC - I AM 10:25
 Case number (If known):                                         Chapter you are filing under:
                                                                    Chapter7
                                                                 LI Chapter 11
                                                                    Ch
                                              3                     chapter
                                                                        ter12
                                                                            m                                                     Check if this is an
                                                                                                                                  amended filing
  2


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                04/20

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When Information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:    Identify Yourself

                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your     ai
   government-issued picture                erjn
   identification (for example,     First name                                                       First name
   your driver's license or          Midiad
   passport).                       Middle name                                                      Middle name
   Bring your picture                /iZ eerfq                                                       Last name
   identification to your meeting   Last na
   with the trustee.                1;1
                                    Suffix (Sr., Jr., II, Ill)                                       Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8
                                     &kilo
                                    First name                                                       First name
   years
   Include your married or          Middle name                                                      Middle name
   maiden names.                    Pea4tr4
                                    Last nanie                                                       Last name


                                    First name                                                       First name

                                    Middle name                                                      Middle name

                                    Last name                                                        Last name




3. Only the last 4 digits of
   your Social Security                                              d                               xxx      — xx—
   number or federal                                                                                 OR
   Individual Taxpayer
   Identification number                                                                             9 xx — xx —
   (ITIN)

Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
           Case 20-21593-jrs                      Doc 1         Filed 12/01/20 Entered 12/01/20 14:25:42                                          Desc
                                                                Petition Page 2 of 13



Debtor 1     alenn Nickel                        /kg
                                                  Last Nbrne
                                                                                               Case number (5 known)
             F1151 Name   Mane Name




                                      About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                   XI have not used any business names or EINs.                       D I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                   Business name                                                  Business name

    Include trade names and
    doing business as names           Business name                                                  Business name



                                      EIN                                                            EIN


                                      EIN                                                            EIN




6. Where you live                                                                                    If Debtor 2 lives at a different address:



                                       0289e) Zi/dow
                                      Number           Street
                                                                         &II                         Number           Street




                                       eamin;n1
                                      City
                                                                          6'4
                                                                           State
                                                                                    3o is5lo
                                                                                    ZIP Code         City                                      State     ZIP Code


                                      County                                                         County

                                      If your mailing address is different from the one              If Debtor 2's mailing address is different from
                                      above, fill it in here. Note that the court will send          yours, fill it in here. Note that the court will send
                                      any notices to you at this mailing address.                    any notices to this mailing address.



                                      Number           Street                                         Number           Street


                                      P.O. Box                                                        P.O. Box


                                      City                                 State    ZIP Code          City                                     State     ZIP Code




 6. Why you are choosing              Check one:                                                      Check one:
    this district to file for                                                                         U Over the last 180 days before filing this petition,
    bankruptcy                        A Over the last 180 days before filing this petition,
                                        I have lived in this district longer than in any                     I have lived in this district longer than In any
                                             other district.                                                 other district.

                                      CI 1 have another reason. Explain.                              U I have another reason. Explain.
                                             (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)




   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
           Case 20-21593-jrs                     Doc 1         Filed 12/01/20 Entered 12/01/20 14:25:42                                      Desc
                                                               Petition Page 3 of 13



Debtor 1      aleen
             Flizt Name
                           /11;o4ael /4401-4 ,z;
                          Middle Name             Last NaTne
                                                                                                 Case number ormown)



,Part 2;   Tell the Court About Your Bankruptcy Case


7. The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
   Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page .1 and check the appropriate box.
   are choosing to file
                                            Chapter?
   under
                                        U Chapter 11

                                        U Chapter 12

                                    X.      Chapter 13


a. How you will pay the fee             U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                          local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                          submitting your payment on your behalf, your attorney may pay with a credit card or check
                                          with a pre-printed address.


                                        X   I need to pay the fee in installments. If you choose this option, sign and attach the
                                            Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        IJ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                   El No
   bankruptcy within the
   last 8 years?                            Yes. District      ND6e                      When    /0/ 00 0.10Case number           o201) "—.21558 -       agS
                                                                                                MM/DD/
                                                                                                   DD YYY
                                                  District                               When                      Case number
                                                                                                MM/ DD / YYYY
                                                  District                               When                      Case number
                                                                                                MM/ DD YYYY


10. Are any bankruptcy                  g   No
    cases pending or being
    filed by a spouse who is            D Yes.    Debtor                                                           Relationship to you
    not filing this case with                     District                               When                      Case number, if known
    you, or by a business                                                                       MM / DD / YYYY
    partner, or by an
    affiliate?
                                                  Debtor                                                           Relationship to you
                                                  District                               When                      Case number, if known
                                                                                                MM /DD/YYYY


it Do you rent your
   residence?                           6   No, Go to line 12.
                                            Yes. Has your landlord obtained an eviction judgment against you?
                                                  Ell No. Go to line 12.
                                                        Yes, Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
            Case 20-21593-jrs                       Doc 1          Filed 12/01/20 Entered 12/01/20 14:25:42                                      Desc
                                                                   Petition Page 4 of 13



Debtor 1       a/e41)
               First Name
                             11fiettfei
                             Middle Name
                                                    44/ 4,
                                                     Lad    me
                                                                                                   Case number (if



=            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                  No. Go to Part 4.
     of any full- or part-time
     business?                             0 Yes. Name and location of business
     A sole proprietorship is a
     business you operate as an
                                                    Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership, or
                                                    Number       Street
     LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.
                                                     City                                                  State        ZIP Code


                                                    Check the appropriate box to describe your business:
                                                    O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                    O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                    O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                    O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                    CI   None of the above


13. Are you filing under                   If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                      choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and                   are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
                                           most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
    are you a small business
                                           if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S. C. §
    1182(1)?
                                           X   No. I am not filing under Chapter 11.

                                           01 No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small                       the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).
                                           LI Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                    Code, and I do not choose to proceed under Subchapter V of Chapter 11,
                                           LI Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                    Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11. .




    Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                    page 4
             Case 20-21593-jrs                   Doc 1       Filed 12/01/20 Entered 12/01/20 14:25:42                               Desc
                                                             Petition Page 5 of 13



Debtor "I      gkon AfiekeZ
              Flisl Name    Middle Name
                                             44dp4,07-.
                                                 La   Name
                                                                                              Case number (((known)



  Part di;    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14. Do you own or have any                 No
     property that poses or is
     alleged to pose a threat             U Yes, What is the hazard?
     of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                          If Immediate attention is needed, why is it needed?
     immediate attention?
     For example, do you own
     perishable goods, or livestock
     that must be fed, or a building
     that needs urgent repairs?
                                                  Where is the property?
                                                                           Number        Street




                                                                           City                                       State   ZIP Code




   Official Form '101                            Voluntary Petition for Individuals Filing for Bankruptcy                           page 5
           Case 20-21593-jrs                       Doc 1            Filed 12/01/20 Entered 12/01/20 14:25:42                                          Desc
                                                                    Petition Page 6 of 13



Debtor 1      61Cna Mihef kelie14, 37:
              Mal Name       Middle Name            Las   ame   •
                                                                                                         Case number orknowN




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only In a Joint Case):
is, Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseling.
                                                received a briefing from an approved credit                          received a briefing from an approved credit
                                              counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                           certificate of completion.
   counseling before you file for
                                              Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you               Li I received a briefing from an approved credit                    1:1I I received a briefing from an approved credit
   cannot do so, you are not                  counseling agency within the 180 days before I                        counseling agency within the 180 days before I
   eligible to file.                          filed this bankruptcy petition, but I do not have a                   filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                            certificate of completion.
    If you file anyway, the court             Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
    will lose whatever filing fee             plan, if any.                                                        plan, if any.
    you paid, and your creditors
    can begin collection activities        0 I certify that I asked for credit counseling                      0 I certify that I asked for credit counseling
    again.                                   services from an approved agency, but was                           services from an approved agency, but was
                                             unable to obtain those services during the 7                         unable to obtain those services during the 7
                                             days after I made my request, and exigent                            days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                  of the requirement.
                                              To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                              required you to file this case.                                      required you to file this case.
                                              Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                        You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                              may be dismissed.                                                    may be dismissed.
                                              Any extension of the 30-day deadline Is granted                      Any extension of the 30-day deadline is granted
                                              only for cause and Is limited to a maximum 0115                      only for cause and Is limited to a maximum of 15
                                              days.                                                                days.

                                           0 I am not required to receive a briefing about                     0 I am not required to receive a briefing about
                                             credit counseling because of:                                       credit counseling because of:

                                              Li Incapacity. I have a mental Illness or a mental                   0 Incapacity. I have a mental illness ore mental
                                                             deficiency that makes me                                            deficiency that makes me
                                                             incapable of realizing or making                                    incapable of realizing or making
                                                             rational decisions about finances.                                  rational decisions about finances.
                                              LI Disability.        My physical disability causes me               0 Disability.      My physical disability causes me
                                                                    to be unable to participate in a                                  to be unable to participate in a
                                                                    briefing In person, by phone, or                                  briefing in person, by phone, or
                                                                    through the Internet, even after I                                through the internet, even after I
                                                                    reasonably tried to do so.                                        reasonably tried to do so.
                                              LI Active duty.       I am currently on active military              LI Active duty. I am currently on active military
                                                                    duty in a military combat zone.                                duty in a military combat zone.
                                              If you believe you are not required to receive a                     If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
           Case 20-21593-jrs                       Doc 1             Filed 12/01/20 Entered 12/01/20 14:25:42                                    Desc
                                                                     Petition Page 7 of 13



Debtor 1     1     lean    RidiiAel                ihagei4,                                        Case number (if Mown)
             First Nome   Middle Name               Last NaMe




Part 6:    Answer These Questions for Reporting Purposes

                                        16a. Are your debts primarily consumer debts? Consumer debts are defined in 11                          § 101(8)
16.What kind of debts do                     as "Incurred by an Individual primarily for a personal, family, or household purpose."
   you have?
                                             O No. Go to line 16b.
                                             g Yes. Go to line 17.
                                        16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             • No. Go to line 16c.
                                             O Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                          14 No. I am not filing under Chapter 7. Go to line 18.
    Do you estimate that after          LI Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                        No
    administrative expenses
    are paid that funds will be                    LI   Yes
    available for distribution
    to unsecured creditors?

is. How many creditors do               g   1-49                               D 1,000-5,000                               U 25,001-50,000
    you estimate that you               0 50-99                                0 5,001-10,000                              0 50,001-100,000
    owe?                                U 100-199                                  10,001-25,000                           0 More than 100,000
                                        0 200-999
10. How much do you                     >1:$0450,000                             $1,000,001410 million                     0 $500,000,00141 billion
    estimate your assets to                $50,001-$100,000                    U $10,000,001450 million                    U $1,000,000,001410 billion
    be worth?                           D $100 ,001-$500,000                     $50,000,001-$100 million                  D $10,000,000,001-$50 billion
                                        LI $500,00141 million                    $100,000,001-$500 million                 LI More than $50 billion
20. How much do you                     g$0-$50,000                            U $1,000,001410 million                     U $500,000,00141 billion
    estimate your liabilities           U $50,0014100,000                      0 $10,000,001450 million                      $1,000,000,001-$10 billion
    to be?                                  $100,0014500,000                   U $50,000,0014100 million                     $10,000,000,001450 billion
                                            $500,00141 million                 Li $100,000,0014500 million                   More than $50 billion
Part 7:    Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                        under Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified In this petition.
                                        I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                        with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                        '18 U.S.C.   152, 1341, 1519, and 3571.



                                            Signature of Debtor 1                                           Signature of Debtor 2

                                            Executed on                    /24t3d                           Executed on
                                                                MM   / DD /YYYY                                            MM I DO    /YYYY


  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
           Case 20-21593-jrs                    Doc 1         Filed 12/01/20 Entered 12/01/20 14:25:42                                           Desc
                                                              Petition Page 8 of 13



Debtor 1     6letin
             Fir
             F Name
                        iii
                       Middle Noon,
                                m
                                                //
                                                /14
                                                Last Ntil
                                                            4+ Lre.                              Case number (ir known)




                                      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are         to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                    available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                      the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented            knowledge after an inquiry that the information In the schedules filed with the petition Is Incorrect,
by an attorney, you do not
need to file this page.
                                                                                                          Date
                                         Signature of Attorney for Debtor                                                 MM    /    DD / YYYY




                                         Printed name


                                         Firm name


                                         Number      Street




                                         City                                                             State           ZIP Code




                                          Contact phone                                                   Email address




                                         Bar number                                                       State




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        page 8
            Case 20-21593-jrs                    Doc 1            Filed 12/01/20 Entered 12/01/20 14:25:42                                  Desc
                                                                  Petition Page 9 of 13



Debtor 'I         icon /10404Z
              Fire Hama   MirId a Name
                                                /L4e/Af,
                                                  Last Nfile
                                                                   J                         Case number (it Nnown)




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page,                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including tile benefit of the automatic stay.
                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         •     No
                                         )4„Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         •     No
                                               Yes
                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                            No
                                         O Yes. Name of Person
                                                 Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         attorne may cause me to lose my rights or property If I do not properly handle the case.




                                             Signature of Debtor 1                                      Signature of Debtor 2

                                         Date                   '/4 ' o he' 20f                         Date
                                                               MM/DD /YYYY                                               MM     DD / YYYY

                                         Contact phone                                                  Contact phone

                                         Cell phone            (q76) E94)   -*Jo                        Cell phone

                                         Emall address         las      igs-t.00961. emin               Email address



   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                  page 9
 Case 20-21593-jrs   Doc 1    Filed 12/01/20 Entered 12/01/20 14:25:42   Desc
                             Petition Page 10 of 13




                        CREDITOR MAILING LIST


Mortgage Electronic Registration Systems Inc
do The Corporation Trust Company
Corporation Trust Center
1209 Orange St
Wilmington, DE 19801

Capital One Home Loans, LLC
c/o Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

Freddie Mac
8200 Jones Branch Drive
McLean, VA 22102-3110

Wilmington Savings Fund Society, FSB
do Controllers Office
500 Delaware Avenue
Wilmington, DE 19801

Residential Credit Opportunities Trust V-E
c/o Wilmington Savings Fund Society, FSB
500 Delaware Avenue
11th Floor
Wilmington, DE 19801

American Mortgage Investment Partners Management, LLC
Loss Mitigation Dept.
3020 Old Ranch Parkway
Ste 180
Seal Beach, CA 90740

Rubin Lublin LLC
c/o Peter Lublin
3145 Avalon Ridge Place
Peachtree Corners, GA 30071
 Case 20-21593-jrs   Doc 1    Filed 12/01/20 Entered 12/01/20 14:25:42   Desc
                             Petition Page 11 of 13




Residential Credit Opportunities Trust V-C
do Wilmington Savings Fund Society, FSB
500 Delaware Avenue
11th Floor
Wilmington, DE 19801

AMIP Management, LLC
do National Registered Agents, Inc.
1209 Orange Street
Wilmington, DE 19801

FCI Lender Services, Inc.
c/o Cogency Global Inc.
900 Old Roswell Lakes Parkway
Suite 310
Roswell, GA 30078
       Case 20-21593-jrs   Doc 1    Filed 12/01/20 Entered 12/01/20 14:25:42   Desc
                                   Petition Page 12 of 13


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01263363 (0J) OF 12/01/2020


ITEM     CODE   CASE           QUANTITY                        AMOUNT   BY

   1     13IN   20-21593              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - GLENN MICHAEL HEAGERTY


TOTAL:                                                         $ 0.00


FROM: Glenn Michael Heagerty Jr.
      2890 Willow Wisp Way
      Cumming, GA 30040




                                      Page 1 of 1
                   Case 20-21593-jrs                Doc 1       Filed 12/01/20 Entered 12/01/20 14:25:42                                 Desc
                                                               Petition Page 13 of 13
   Case Number: 20-21593                                                  Name: Heagerty, Jr.                                             Chapter: 13

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

N Individual - Series 100 Forms                                                               El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 LI Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                            O Address D County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                            O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   El Statement of Financial Affairs                                                            O Venue
   El Schedules: A/B C D E/ FGHIJ 0 J-2 (different addressfor Debtor 2)                         O Attorney Bar Number
   CEI Summary of Assets and Liabilities
   El Declaration About Debtor(s) Schedules                                                                        Case filed via:
   O Attorney Disclosure of Compensation                                                   O Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                          O Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                               O Debtor - verified ID
   El Chapter 13 Current Monthly Income                                                        O Other - copy of ID:
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                      O Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                       O Attorney
   fg Pay Advices (Individuals only) (2 Months)                                                O Debtor
   M Chapter 13 Plan, complete with signatures (local form)                                    O Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                           E] Email [Pursuant to General Order 40-2020, this
   Ch.11 Business                                                                          petition was received for filing via email]
   O 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                                    History of Case Association
   O Small Business - Balance Sheet                                                        Prior cases within 2 years: 20-21358
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement
   O Small Business - Federal Tax Returns                                                  Signature:
                                                                                           Acknowledgment of receipt of Deficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       CI Paid $ 0.00 CI 2g-Order Granting 0 3g-Order Granting 10-day finitial payment of $ 78.00 due within 10 days)
         CI 2d-Order Denying with filing fee of $_____ due within 10 days                    CI IFP filed (Ch.7 Individuals Only)
         CI No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                              121 Spring St. SE, Room 120
                                                                 Gainesville, GA 30501
                                                                     678-450-2700
 Intake Clerk:                      Date: 12/1/20                        Case Opener:                                       Date:
